Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 19, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 19, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00012-CV
____________
 
IN RE ANH NGUYEN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 9, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  In her petition, relator
sought to have this court direct the Honorable Reece Rondon,
presiding judge of the 234th District Court, to grant her motion to compel
discovery.  Relator
also filed a motion for emergency relief asking that we stay all proceedings in
the trial court until this petition has been
determined.  See Tex. R. App. P. 52.10.
Relator has not established that she is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus and
motion for emergency relief. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 19, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.